Statement of Reason for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the device of independent claim 1including the following combination of limitations defining the main invention/embodiment:
1.	A memory device comprising: 
a non-volatile memory chip comprising a plurality of physical 
blocks, the plurality of physical blocks being divided into at 
least an access partition and a hidden partition; 
a connector electrically connected to a host system; and 
a memory controller electrically connected to the non-volatile 
memory chip and the connector, the memory controller being 
configured to set a plurality of first logical blocks mapping to 
a plurality of mapping physical blocks in the access partition; wherein the memory controller is configured to provide the 
plurality of first logical blocks to the host system, and 
maintain a first mapping table to record the plurality of first 
logical blocks and the plurality of mapping physical blocks; when performing a data backup operation, the memory controller 
is configured to duplicate data in the plurality of mapping 
physical blocks to the hidden partition according to the first 
mapping table to form a plurality of backup physical blocks, 
and establish a second mapping table setting a plurality of 
second logical blocks to map the plurality of backup physical 
blocks; and 
when performing a data recovery operation, the memory controller 
is configured to map the plurality of second logical blocks to 
the plurality of backup physical blocks according to the 
second mapping table, and the host system is configured to 
recover an environment set at the data backup operation 
according to the second mapping table.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such 

2.	Claims 1-12 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139